2016DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on May 9, 2022 has been considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.
 
Claim Objections

Claims 1 and 17 are objected to because of the following informalities:
Claims 1 and 17, “at least one voxel having a value” (line 13) should be – a value in the attribute volume – (see specification, paragraph 0028).
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 17, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 17, the specification does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to “specifying a threshold value”. Paragraph 0028 discloses “[t]he threshold values may be user determined, or may be calculated based upon the range of values in the attribute volume”. However, paragraph 0028 of the specification does not explain how the threshold is determined/calculated. For instance, paragraph 0028 of the specification does not disclose the methodology/equation used in the determination/calculation of the threshold.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 1 recites an abstract idea of “transforming a relative amplitude preserved 3D seismic volume acquired in the time-domain into a plurality of isofrequency volumes” (mathematical concept, see specification, paragraph 0022), “extracting from the plurality of isofrequency volumes, a first isofrequency spectral amplitude volume and a second isofrequency spectral amplitude volume” (mental process/evaluation, see specification, paragraph 0025), “determining an attribute volume from the two isofrequency spectral amplitude volumes” (mathematical concept, see specification, paragraph 0027), “determining a location of gas in a subterranean region of interest based on the attribute volume” (mathematical concept, see specification, paragraph 0028), “specifying a threshold value” (mathematical concept, see specification, paragraph 0028), “identifying at least one voxel having a value that exceeds the threshold value” (evaluation, mental process, see specification, paragraph 0028).
Under prong 2, step 2A, the abstract idea is not integrated into a practical application. The determined location of gas is not integrated into a practical application.
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. A mere recitation of a generic processor does not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63). 
Accordingly, the additional element being a processor does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 3-14 are directed to an abstract idea. Claims 3-5 are directed to data to be transformed. Thus, claims 1 and 3-14 are not patent eligible under 35 USC 101.
Claim 2 recites the abstract idea is integrated into a practical application of “drilling a wellbore to the location of gas using a drilling system”. Thus, claim 2 is patent eligible under 35 USC 101.
In claims 17 and 19-21, the limitations are integrated into a practical application of a drilling system for drilling a wellbore to a location of gas. Thus, claims 17 and 19-21 are patent eligible under 35 USC 101.

	Prior Art Note

Claims 1-14, 17, and 19-21 do not have prior art rejections.
The combination as claimed wherein a method and system comprising determining the location of gas comprises specifying a threshold value and identifying at least one voxel having a value that exceeds the threshold value (claims 1, 17) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on May 9, 2022 have been fully considered but they are not persuasive.
With regard to the rejection under 35 USC 101, Applicants argue “the Examiner admits that “[c]laims 15 and 16 are directed to an improvement to detecting gas (see paragraph 0028). Thus, claims 15 and 16 are indicative of integration into a practical application (2019 PEG, slide 20).” Office Action, p. 5. As such, the Examiner agrees that claims 15 and 16 are patent eligible. Id.”
Examiner’s position is that upon a further review of paragraph 0028, it is found that the paragraph does not disclose an improvement to detecting gas. The background of the invention discloses a prior art gas detection using a seismic survey (paragraph 0001). However, neither paragraph 0028 nor paragraph 0001 disclose an improvement to the gas detection using a seismic survey. The gas detection based on a comparison of an attribute value to a threshold value is not disclosed to be an improvement to gas detection using a seismic survey. Claim 15, supported by paragraph 0028, cancelled, and now incorporated into claim 1, does not recite an improvement to detecting gas. Accordingly, claims 1 and 3-14 are not patent eligible under 35 USC 101. Examiner apologizes for any misunderstandings resulting from the examiner’s prior remarks.
Applicant’s remaining arguments have been considered but are traversed in view of the grounds of rejection discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sodagar et al. (“Iso Frequency Spectral Decomposition Ratio Technology Workflow for Gas Carbonate Field Developments and Characterization”) discloses a method and system, comprising:
transforming, by a seismic processor, a relative amplitude preserved 3D seismic volume acquired in the time-domain into a plurality of isofrequency volumes (Theory and Methodology, paragraph 1, lines 5-7);
extracting, by the seismic processor, from the plurality of isofrequency volumes, a first isofrequency spectral amplitude volume and a second isofrequency spectral amplitude volume (Theory and Methodology, paragraph 1, line 7);
determining, by the seismic processor, an attribute volume from the two isofrequency spectral amplitude volumes (Theory and Methodology, paragraph 2, lines 4-6);
determining, by the seismic processor, a location of gas in a subterranean region of interest based on the attribute volume (Theory and Methodology, paragraph 1, lines 1-3).
However, Sodagar et al. does not disclose determining the location of gas comprises specifying a threshold value and identifying at least one voxel having a value that exceeds the threshold value.
Guizada et al. (“Application of Underbalanced Coiled Tubing Drilling Technology to Enhance Gas Production in Deep Carbonate Reservoirs”) discloses a method and system, comprising:
determining, by the seismic processor, a location of gas in a subterranean region of interest based on the attribute volume (Well Planning and well Placement, paragraph 3, lines 3-4).
However, Guizada et al. does not disclose determining the location of gas comprises specifying a threshold value and identifying at least one voxel having a value that exceeds the threshold value.
Liu et al. (“Seimic attributes and Integrated prediction of fractured and caved carbonate reservoirs in the Tarim Basin, China”) discloses a method and system, comprising determining gas in a subterranean region of interest based on the attribute volume (Characteristics of seismic attributes for fractured and caved carbonate reservoirs, lines 2-7).
However, Liu et al. does not disclose determining [the location of] gas comprises specifying a threshold value and identifying at least one voxel having a value that exceeds the threshold value.
Madof (US 2018/0024262) discloses a method and system comprising making a decision regarding a wellbore location based on the identified clathrate deposit, drilling a wellbore at the wellbore location, and producing the hydrocarbons via the wellbore (paragraph 0096, lines 20-24). However, Madof does not disclose determining the location of gas comprises specifying a threshold value and identifying at least one voxel having a value that exceeds the threshold value.
Sodagar (US 2020/0348432) discloses a method and system comprising “[a] threshold or a margin figure is then identified and established based on the lowest value of the high frequency ratio on the final map at the positions of gas reservoir wells. Therefore, wherever the ratio values greater than this threshold or a margin figure would be indicative of gas” (paragraph 0043, lines 8-13). However, Sodagar does not disclose determining the location of gas comprises identifying at least one voxel having a value that exceeds the threshold value.
	Jiao et al. (US 2014/0372044) is an appeal case 2019-000255 mentioned in Applicants’ remarks (February 28, 2022).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 22, 2022